         CaseCase  1:19-cr-00721-LAK
              1:19-cr-00721-LAK      Document
                                Document         36 09/14/21
                                         34-1 Filed  Filed 09/15/21
                                                             Page 1 ofPage
                                                                       3   1 of 3


                                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                                           DOCUMENT
SOlJTHERN DISTRICT OF NEW YORK                                                         E LE CTRON,C.\Ll,Y FILED
-------------------------------------                    X                             D c1•.              L
                                                                                       DATE FII..EL:    0/j_·_. <J,;±
UNITED STATES OF AMERICA
                                                               AMENDED FINAL
                  -v.-                                         ORDER OF FORFEITURE

AMADO ALONZO,                                                  19 Cr. 721 (LAK)

                  Defendant.


-------------------------------------                    X

               WHEREAS, on or about November 2, 2020, the Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the "Preliminary Order

of Forfeiture") (D.E. 22), which ordered the forfeiture to the United States of all right, title and

interest of AMADO ALONZO (the "Defendant") in the following property:

                         a.    $85,000 in United States currency seized by the United States
                               Customs and Border Protection from the Defendant's residence in
                               Bronx, New York on September 11, 2019; and

                         b.    $76,475 in United States currency seized by the United States
                               Customs and Border Protection from the Defendant's vehicle in
                               Bronx, New York on September 11 , 2019 ;

(a. and b. collectively, the "Specific Property");

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States' intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21 , United States Code, Sections 853(n)(2) and (3).

The Preliminary Order of Forfeiture further stated that the United States could, to the extent

practicable, provide direct written notice to any person known to have an alleged interest in the

Specific Property and as a substitute for published notice as to those persons so notified;
          CaseCase
               1:19-cr-00721-LAK Document
                    1:19-cr-00721-LAK     34-1 Filed
                                      Document    36 09/14/21 Page 2 ofPage
                                                      Filed 09/15/21    3   2 of 3



               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l ), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government' s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on December 19, 2020 for thirty (30) consecutive days, through January 17, 202 I,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on February 26, 2021 (D.E. 30);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed ;

               WHEREAS, the Defendant, is the only person and/or entity known by the

Government to have a potential interest in the Specific Property;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.
         CaseCase
              1:19-cr-00721-LAK Document
                   1:19-cr-00721-LAK     34-1 Filed
                                     Document    36 09/14/21  Page 3 ofPage
                                                      Filed 09/15/21    3   3 of 3



               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.     United States Customs and Border Protection (or its designee) shall take

possession of the Specific Property and dispose of the same according to law, in accordance with

Title 21, United States Code, Section 853(h).

Dated: New York, New York
       September 1,2021




                                                     HONORABLE LEWIS A.    PLAN
                                                     UNITED STATES DISTRICT WDGE
